DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatenatable over EP 3885962, hereinafter referred to as Singh et al., in view of US 20200257761, hereinafter referred to as Bull et al. 

Regarding claim 1, Singh et al. discloses a method for terminology ranking for use in natural language processing (“The method further includes pre-processing the plurality of resolved raw text, wherein the pre-processing comprises at least one of tokenizing, part of speech (POS) tagging, filtering punctuations, filtering stop-words, filtering any excluded POS tags, lemmatizing, filtering domain specific words,” Singh et al., para [0007]. The pre-processing methods noted here are NLP techniques.), comprising: 

receiving, at a computing device, a list of terms extracted from a corpus, wherein the list comprises a ranking of the terms based on frequencies of the terms across the corpus (“The method further includes extracting a basic set of key-terms and a frequency score corresponding to each of the basic set of key-terms from the pre-processed text based on a key-term extraction technique, wherein the extracted basic set of key-terms includes a plurality of keywords and a plurality of key-phrases comprising of a plurality of an n-gram terms,” Singh et al., para [0007]. The frequency score is a ranking.); 

accessing a domain ontology associated with the corpus (“The method further includes
pre-processing the plurality of resolved raw text, wherein the pre-processing comprises at least one of tokenizing, part of speech (POS) tagging, filtering punctuations, filtering stop-words, filtering any excluded POS tags, lemmatizing, filtering domain specific words,” Singh et al., para [0007].); and

re-ranking, at the computing device, the list based on the domain ontology, wherein the resulting re-ranked list comprises a different ranking of the terms based on relevance of the terms using knowledge from the domain ontology (“The method further includes determining a revised set of key-terms from the basic set of key-terms and a relevancy score from the frequency score corresponding to each of the revised set of key-terms using a reconciliation technique based on a domain language model. The method further includes identifying a final set of key-terms from the revised set of key-terms based on the relevancy score, wherein the revised set of key-terms are sorted based on the relevancy score to generate the final set of key-terms,” Singh et al., para [0007]. The revised set of key-terms have been re-ranked.).

Singh et al., though, does not disclose generating, at the computing device, clusters of terms via a trained model adapted to the corpus; and boosting, at the computing device, a rank of at least one term of the re-ranked list based on the clusters to increase a relevance of the at least one term using knowledge from the trained model.
Bull et al. is cited to disclose generating, at the computing device, clusters of terms via a trained model adapted to the corpus (“At block 510, the Clustering Component 120 optionally determines the semantic meaning of the selected word based on one or more dictionaries or ontologies. The method 500 then continues to block 515, where the Clustering Component 120 generates a vector representation for the selected word. At block 520, the Clustering Component 120 determines whether there is at least one additional word to be evaluated. If so, the method 500 returns to block 505. Otherwise, the method 500 proceeds to block 525. At block 525, the Clustering Component 120 generates one or more clusters or groups of words based on their semantic meaning and/or their vector similarity. The method 500 then continues to block 530, where the Clustering Component 120 selects one of the generated clusters. At block 535, the Clustering Component 120 selects a representative word for the selected cluster. In one embodiment, the Clustering Component 120 selects the word with the highest importance score to use as the representative word. In one embodiment, the Clustering Component 120 considers the semantic meaning of the words when selecting a representative word. For example, in one embodiment, if the highest-scored word is a brand name for a medication, the Clustering Component 120 can select the generic name or scientific name as the representative word for the cluster. The method 500 then proceeds to block 540,” Bull et al., para [0033]. This excerpt teaches clustering terms. And, “At block 610, the Analysis Application 230 generates a plurality of importance scores for a plurality of words included in the electronic document by processing the electronic document using a trained passage encoder. The method 600 then proceeds to block 615, where the Analysis Application 230 identifies a plurality of important words, from the plurality of words, based on the plurality of importance scores. Further, at block 620, the Analysis Application 230 generates one or more clusters of words, from the plurality of important words, wherein each of the one or more clusters of words includes at least one of the plurality of important words. The method 600 continues to block 625, where the Analysis Application 230 selects, for a first cluster of the one or more clusters of words, a representative word,” Bull et al., para [0036]. The excerpt teaches a trained model.); and 
boosting, at the computing device, a rank of at least one term of the re-ranked list based on the clusters to increase a relevance of the at least one term using knowledge from the trained model (“At block 540, the Clustering Component 120 increases the importance score of the representative word. In one embodiment, this increase is based on the importance scores of the remaining words in the selected cluster. For example, in one embodiment, the Clustering Component 120 sums the importance scores of each word in the cluster, and uses this aggregate value as the importance score for the representative word (and therefore, for the cluster). The method 500 continues to block 545, where the Clustering Component 120 determines whether there is at least one cluster remaining to be processed. If so, the method 500 returns to block 530 to select the next cluster. Otherwise, the method 500 terminates,” Bull et al., para [0035]. Increasing the importance score is boosting the rank of at least one term.). Bull et al. benefits Singh et al. by integrating document analysis for annotating electronic documents to improve search functionality (Bull et al., [0001]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singh et al. with those of Bull et al. to improve the key-term extraction method of Singh et al. 
As to claim 11, system claim 11 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 
As to claim 20, CRM claim 20 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Regarding claim 2, Singh et al., as modified by Bull et al., discloses the method of claim 1, wherein the trained model is a type embedding model (“In one embodiment, the Importance Component 110 assigns an importance score to each word found in the text of the respective document. In some embodiments, the Importance Component 110 utilizes a trained recurrent neural network (RNN) based passage encoder to identify important words that provide a coarse summary of the document. In one embodiment, the passage encoder is trained to identify words that are found relatively frequently with respect to the particular document, but relatively rarely with respect to an overall body of literature (e.g., within a particular domain). In some embodiments, the importance scores range from zero to one, with a higher score indicating a higher importance for the corresponding word, with respect to the document,” Bull et al., para [0014]. And, “In one embodiment, the Clustering Component 120 generates a vector representation for each word, and clusters the words into one or more groups based on their relative locations in the embedding space,” Bull et al., para [0016].).  
As to claim 12, system claim 12 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Regarding claim 3, Singh et al., as modified by Bull et al., discloses the method of claim 2, further comprising: 

applying a text embedding technique to the corpus to obtain the trained model (“In one embodiment, the Clustering Component 120 generates a vector representation for each word, and clusters the words into one or more groups based on their relative locations in the embedding space. For example, in one embodiment, the Clustering Component 120 computes a similarity measure (e.g., the cosine similarity) for each pair of words, and clusters words based on this similarity. In some embodiments, the Clustering Component 120 clusters words with a similarity that exceeds a predefined threshold (e.g., 0.85),” Bull et al., para [0016].).  
As to claim 13, system claim 13 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Regarding claim 4, Singh et al., as modified by Bull et al., discloses the method of claim 1, wherein each cluster of the clusters comprises a set of terms extracted from the corpus and clustered together as similar terms based on one of: term embeddings, type embeddings, or topics (“In an embodiment, as discussed above, the Importance Component 110 generates an importance score for each word in a selected Document 235, and identifies one or more words to classify as “important.” Further, in an embodiment, the Clustering Component 120 groups these important words into clusters based on a word-embedding, semantic meaning of each word, or a combination of the two,” Bull et al., para [0026]. This excerpt describes term/word embedding.).  


Regarding claim 6, Singh et al., as modified by Bull et al., discloses the method of claim 1, wherein accessing a domain ontology associated with the corpus comprises: 

using an existing domain ontology as the domain ontology (“The method further includes pre-processing the plurality of resolved raw text, wherein the pre-processing comprises at least one of tokenizing, part of speech (POS) tagging, filtering punctuations, filtering stop-words, filtering any excluded POS tags, lemmatizing, filtering domain specific words,” Singh et al., para [0007].).  
As to claim 15, system claim 15 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatenatable over EP 3885962, hereinafter referred to as Singh et al., in view of US 20200257761, hereinafter referred to as Bull et al., and further in view of “Robust Disambiguation of Named Entities in Text”, hereinafter referred to as Hoffart et al.

Regarding claim 5, Singh et al., as modified by Bull et al., discloses the method of claim 1, but not wherein accessing a domain ontology associated with the corpus comprises: 

loading a generic domain ontology as a knowledge graph; mapping the terms extracted from the corpus to entities of the knowledge graph; identifying a subgraph of the knowledge graph with a highest density of terms mapped to entities; and
extracting the subgraph identified as the domain ontology.

Hoffart et al. is cited to disclose loading a generic domain ontology as a knowledge graph (“This paper presents a robust method for collective disambiguation, by
harnessing context from knowledge bases and using a new form of coherence graph,” Hoffart et al., Abstract. Also, “Given a mention-entity graph, our goal is to compute a dense subgraph that would ideally contain all mention nodes and exactly one mention-entity edge for each mention, thus disambiguating all mentions,” Hoffart et al., sec. 5.2, 1st sentence.); 

mapping the terms extracted from the corpus to entities of the knowledge graph (“We cast the joint mapping into the following graph problem: mentions from the input text and candidate entities define the node set, and we consider weighted edges between mentions and entities, capturing context similarities, and weighted edges among entities, capturing coherence,” Hoffart et al., p. 783, 2nd col., 1st sentence.); 

identifying a subgraph of the knowledge graph with a highest density of terms mapped to entities (“The method builds a weighted graph of mentions and candidate entities, and computes a dense subgraph that approximates the best joint mention-entity mapping,” Hoffart et al., Abstract. Also, “The goal on this combined graph is to identify a dense subgraph that contains exactly one mention-entity edge for each mention, yielding the most likely disambiguation,” Hoffart et al., p. 783, col. 2, 2nd sentence.); and 

extracting the subgraph identified as the domain ontology (Hoffart et al., p. 783, col. 2, 2nd sentence.). Hoffart et al. benefits Singh et al. by providing a robust named entity disambiguation in text (Hoffart et al., Abstract). Thererfore, it would be obvious for one skilled in the art to combine the teachings of Singh et al. with those of Hoffart et al. to improve the key-term extraction method of Singh et al. 
As to claim 14, system claim 14 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatenatable over EP 3885962, hereinafter referred to as Singh et al., in view of US 20200257761, hereinafter referred to as Bull et al., and further in view of WO 2021000676, hereinafter referred to as Zhu et al.

Regarding claim 7, Singh et al., as modified by Bull et al., discloses the method of claim 1, but not wherein re-ranking the list based on the domain ontology comprises: linking at least one term of the list to an entity of the domain ontology; and for each term of the list that is linked to an entity of the domain ontology, boosting a rank of the term and one or more aliases of the term.

Zhu et al. is cited to disclose linking at least one term of the list to an entity of the domain ontology (“In addition, because the named entities all have aliases or other information, each candidate entity and its corresponding name and alias in the Chinese knowledge graph obtain alias information, and reversely construct a dictionary from alias to candidate entity for entity linking. When constructing the dictionary, the alias strings need to be unified, such as converting to lowercase characters, deleting special characters, etc., and sorting the entities in the alias dictionary by obtaining the frequency of the entity's appearance in the knowledge graph as the popularity. After identifying the named entity, we use the named entity to find the candidate entity in the alias dictionary, and select the top ranked entity as the candidate entity according to the popularity of the entity,” Zhu et al., p. 5, highlighted section.); and 

for each term of the list that is linked to an entity of the domain ontology, boosting a rank of the term and one or more aliases of the term (“In addition, because the named entities all have aliases or other information, each candidate entity and its corresponding name and alias in the Chinese knowledge graph obtain alias information, and reversely construct a dictionary from alias to candidate entity for entity linking. When constructing the dictionary, the alias strings need to be unified, such as converting to lowercase characters, deleting special characters, etc., and sorting the entities in the alias dictionary by obtaining the frequency of the entity's appearance in the knowledge graph as the popularity. After identifying the named entity, we use the named entity to find the candidate entity in the alias dictionary, and select the top ranked entity as the candidate entity according to the popularity of the entity,” Zhu et al., p. 5, highlighted section.). Zhu et al. benefits Singh et al. by providing a flexible question answering system (Zhu et al., Background). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singh et al. with those of Zhu et al. to extend the key-term extraction method of Singh et al.  
As to claim 16, system claim 16 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatenatable over EP 3885962, hereinafter referred to as Singh et al., in view of US 20200257761, hereinafter referred to as Bull et al., and further in view of US 20180039889, hereinafter referred to as Nanavati et al.

Regarding claim 8, Singh et al., as modified by Bull et al., discloses the method of claim 1, wherein re-ranking the list based on the domain ontology comprises: re-ranking the list in accordance with the final score (Singh et al., para [0007].).  

Neither Singh et al. nor Bull et al., though, discloses determining a first set of scores based on semantic relations and a second set of scores based on network metrics using the knowledge from the domain ontology; and aggregating the first set of scores and the second set of scores to determine a final score.

Nanavati et al.is cited to disclose determining a first set of scores based on semantic relations and a second set of scores based on network metrics using the knowledge from the domain ontology (“The sentence score may be a combination of factors. One of the factors may be the topicality score for the pair, e.g., as part of process 600 of FIG. 6. In some implementations the topicality score may be multiplied by the query-independent rank for the source document, e.g., the PageRank of the document from which the sentence was extracted. This boosts the topicality score of an entity-sentence pair when the source document is considered a high-quality document. As discussed in FIG. 6, the topicality score may be a document topicality score, a semantic importance score, or a combination of these or other similar scores,” Nanavati et al., para [0070]. The semantic importance score is a first score, and PageRank is a network metric representing a second score.); and

aggregating the first set of scores and the second set of scores to determine a final score (Nanavati et al., para [0070]. A combination of these scores is aggregating the first and second scores.). Nanavati et al. benefits Singh et al. by incorporating an improved search engine that automatically identifies and provides unique facts in response to a query for a particular entity (Nanavati et al., para [0003]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singh et al. with those of Nanavati et al. to improve the key-term extraction method of Singh et al. 
As to claim 17, system claim 17 and method claim 8 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Claim(s) 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatenatable over EP 3885962, hereinafter referred to as Singh et al., in view of US 20200257761, hereinafter referred to as Bull et al., and further in view of WO 2018085401, hereinafter referred to as Li et al.

Regarding claim 9, Singh et al., as modified by Bull et al., discloses the method of claim 1, wherein boosting a rank of at least one term of the re-ranked list based on the clusters comprises: 

for each term of the list: 
selecting a cluster from the clusters that contains the term, wherein the cluster selected comprises one or more other terms extracted from the corpus that are similar to the term (“At block 520, the Clustering Component 120 determines whether there is at least one additional word to be evaluated. If so, the method 500 returns to block 505. Otherwise, the method 500 proceeds to block 525. At block 525, the Clustering Component 120 generates one or more clusters or groups of words based on their semantic meaning and/or their vector similarity,” Bull et al., para [0033].); and

in response to determining the percentage satisfies the first pre-determined condition, determining whether to boost a rank of at least one term of the cluster selected that has a lower rank in the list than the current rank (“At block 540, the Clustering Component 120 increases the importance score of the representative word. In one embodiment, this increase is based on the importance scores of the remaining words in the selected cluster. For example, in one embodiment, the Clustering Component 120 sums the importance scores of each word in the cluster, and uses this aggregate value as the importance score for the representative word (and therefore, for the cluster). The method 500 continues to block 545, where the Clustering Component 120 determines whether there is at least one cluster remaining to be processed. If so, the method 500 returns to block 530 to select the next cluster. Otherwise, the method 500 terminates,” Bull et al., para [0035].).  

Bull et al., though, does not disclose determining a percentage of the one or more other terms that have higher ranks in the list than a current rank of the term in the list; and determining whether the percentage satisfies a first pre-determined condition.

Li et al. is cited to disclose determining a percentage of the one or more other terms that have higher ranks in the list than a current rank of the term in the list (“The terms to represent a cluster for a given semantic class for the similarity calculations may be chosen by one or more of: selecting semantic class terms summarizing the postings in a cluster, using semantic class terms from a posting of the cluster selected as a centroid posting of the cluster, using the a predetermined top percentage of the most frequent terms of postings of the cluster, or using a predetermined top percentage of the most frequent terms of postings of the cluster for the give semantic class,” Li et al., para [79].); 

determining whether the percentage satisfies a first pre-determined condition (Li et al., para [79].). Li et al. benefits Singh et al. by including a way to detect social media postings related to events occurring in specific time periods, such as new or recent events (Li et al., para [05]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singh et al. with those of Li et al. to extend the key-term extraction method of Singh et al.
As to claim 18, system claim 18 and method claim 9 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 

Regarding claim 10, discloses the method of claim 9, wherein determining whether to boost a rank of at least one term of the cluster selected that has a lower rank in the list than the current rank comprises: 

for each term of the cluster selected that has a lower rank in the list than the current rank: 

determining one or more cosine similarities between the term and the one or more other terms included in the cluster selected that have higher ranks in the list than the current rank (“For example, in one embodiment, the Clustering Component 120 computes a similarity measure (e.g., the cosine similarity) for each pair of words, and clusters words based on this similarity. In some embodiments, the Clustering Component 120 clusters words with a similarity that exceeds a predefined threshold (e.g., 0.85),” Bull et al., para [0016].); 

determining whether the one or more cosine similarities satisfy a second pre-determined condition (“For example, in one embodiment, the Clustering Component 120 computes a similarity measure (e.g., the cosine similarity) for each pair of words, and clusters words based on this similarity. In some embodiments, the Clustering Component 120 clusters words with a similarity that exceeds a predefined threshold (e.g., 0.85),” Bull et al., para [0016].); and 

in response to determining the one or more cosine similarities satisfy the second pre-determined condition, boosting a rank of the term to a new rank based in part on the current rank (“At block 540, the Clustering Component 120 increases the importance score of the representative word. In one embodiment, this increase is based on the importance scores of the remaining words in the selected cluster. For example, in one embodiment, the Clustering Component 120 sums the importance scores of each word in the cluster, and uses this aggregate value as the importance score for the representative word (and therefore, for the cluster). The method 500 continues to block 545, where the Clustering Component 120 determines whether there is at least one cluster remaining to be processed. If so, the method 500 returns to block 530 to select the next cluster. Otherwise, the method 500 terminates,” Bull et al., para [0035].).  
As to claim 19, system claim 19 and method claim 10 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singh et al., para [0008]-[0009], teach processor, CRM, and memory. 


Conclusion
Other prior art is noted on attached PTO-892. In particular, the examiner notes Yamada et al., Hegde-Talukdar, and Radhakrishnan et al., all of which are extensions of the named entity disambiguation work of Hoffart et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656